Election/Restrictions
Restriction to one of the following inventions is requires under 35 U.S.C 121: 
Group I. Claims 2 and 17,  drawn to a blade detection system with an output display and a visual output, with a specific search queries of “display with visual”. 
Group II. Claims 4 and 18 drawn to a blade detection system with a pivot support cradle, with a specific search queries of “a pivot support cradle”. 
Group III. Claims 5, 8-13 and 19, 21-25 drawn to a blade detection system with a support structure including 1st and 2nd walls or surfaces and a guidance and sensing channel, with a specific search queries of “1st and 2nd walls or surfaces and a guidance and sensing channel”. 
Group IV. Claims 6-7 and 20 drawn to a blade detection system with a reflective optical sensor, with a specific search queries of “a reflective optical sensor”. 
Group V. Claims 14 and 26 drawn to a blade detection system with a rolling support mechanism, with a specific search queries of “a rolling support mechanism”. 
Group VI. Claims 15 and 27 drawn to a blade detection system with a user input, with a specific search queries of “a user input”. 
Claims 1, 3, and 16 will be examined with the election of any group above; Claims 1 and 16 link the inventions of groups I-VI.  The restriction requirement of the linked inventions is subject to the nonallowance of the linking claims.  Upon the allowance of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
The inventions of groups I-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
For an example, the system of group I could be used an output display and a visual output without using a pivot support cradle of group II, conversely, the system of group II could be used the pivot support cradle without using the output display and the visual output of group I. There is two-way patentable distinction between each group, and also each has burden involves visual and text searching for a pivot support cradle of group II and an output display and a visual output of group I.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because of the below reasons:
The inventions have acquired a separate statues in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses. See the explanations above).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement or the examiner knows from past experience that an election will not be made by telephone. (See MPEP 812.01).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/2/2022